Citation Nr: 1624600	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records.

The appeal is REMANDED to the Agency of original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2011 in connection with his claims.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  In so doing, she noted that the Veteran had normal hearing from military entrance to separation and that there were no significant thresholds.  She also indicated that the Veteran's hearing loss preexisted his military service.  In addition, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of his military noise exposure.  She relied on the fact that the Veteran reported that his tinnitus very sporadic (less frequent monthly) and occurring for less than a minute.  

Nevertheless, the Board notes that the July 1967 enlistment examination did not document hearing loss as defined by 38 C.F.R. § 3.385. See McKinney v. McDonald, No. 13-2273, 2016 WL 932820 (Vet. App. March 11, 2016).  Indeed, the examiner himself even referred to the Veteran's hearing as normal at entrance in another section of the report.  Thus, the Board finds that the examination is internally inconsistent and appears to be based on an inaccurate factual premise regarding preexisting hearing loss.  

In addition, the examiner did not address the significance of the finding that the Veteran had normal hearing in service.  Nor did she address the fact that the Veteran reported having a medical history of hearing loss at his May 1969 separation examination.  

Moreover, the Board notes that the August 2011 VA examiner did not explain the significance of the fact that the Veteran's tinnitus is sporadic and has a short duration in determining the etiology of the disorder.  

For these reasons, the Board finds that an additional medical opinion is needed to determine the nature and etiology of any hearing loss and tinnitus that may be present.

In addition, the Veteran indicated that he obtained a hearing test through the Lion's Club at the State Fair.  See Bd. Hrg. Tr. at 11-12.  On remand, the AOJ should attempt to obtain any outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus, to include the Lion's Club at the State Fair.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records. 

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, the August 2011 VA examination, and lay statements.

The Veteran has stated that he had noise exposure in service, to include during combat.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in service or within one year thereafter or are otherwise related to his military service, including noise exposure therein.  

The examiner should address the significance, if any, of the fact that there were no threshold shift in service and that the Veteran reported a medical history of hearing loss at the May 1969 separation examination.

In so doing, the examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develop from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




